Citation Nr: 1614354	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the reduction of the rating for coronary artery disease, status post stent placement, from 60 to 10 percent, effective April 1, 2013, was proper.

2.  Entitlement to an increased rating for coronary artery disease, status post stent placement, currently rated 10 percent disabling from April 1, 2013, and 60 percent disabling prior to that date.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The January 2013 RO rating decision featured a determination reducing the Veteran's disability rating for coronary artery disease status post stent placement from 60 percent to 10 percent effective April 1, 2013.  At that time, the Veteran had a pending claim (filed in February 2012) seeking a rating in excess of 60 percent for the service-connected heart disability.  The AOJ has characterized the appeal of the reduction and the appeal for a higher rating as a single issue, including in the June 2014 statement of the case.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992). (In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).)  Although not entirely clear from the ambiguous characterizations, it appears that the RO considered the January 2013 RO rating decision and June 2014 statement of the case as addressing both the reduction issue and the question of entitlement to an increased rating.  The Board has recharacterized the appeal such that the reduction issue and the increased rating issue are both clearly identified as separate issues in appellate status.  As the entire matter must be remanded for additional development, the AOJ shall have the opportunity to clarify its consideration of the separate questions of (1) the propriety of the reduction and (2) entitlement to an increased rating in the necessary supplemental statement of the case to be issued during the forthcoming processing of this remand.

The Veteran has additionally raised a claim of entitlement to TDIU during the course of this appeal, and the AOJ recognized this claim as part of the appeal in the June 2014 statement of the case.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board recognizes the TDIU issue as currently in appellate status.

The issue of entitlement to service connection for tinnitus has been raised by the record.  The September 2014 written brief submitted by the Veteran's representative asserts that an April 2012 VA examination report opines that the Veteran has tinnitus related to his military service.  The Veteran's representative specifically asks "the Board to refer this issue back to the RO for development and adjudication...."  Review of the April 2012 VA examination report reveals the contents cited by the Veteran's representative (with some contradictory indications potentially raising confusion as to the nature of opinion the examiner intended to present).  In any event, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have  jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is required in this case because additional development of the evidence is necessary to fulfill VA's duty to assist.

Review of the claims-file reveals that the Veteran has been receiving regular and continuing treatment and evaluation of his heart disability at VA medical facilities throughout the period pertinent to this appeal.  The AOJ last updated the set of VA medical records available for review in the claims file in April 2013.  (The Board notes that VA medical records added to the claims-file after that date feature VA compensation examination reports but not the Veteran's regular treatment records from after the April 2013 update.  VA records added in June 2014 pertain to treatment in 2011.  Medical records submitted by the Veteran in November 2014 are from a private provider.)  The Board notes that a printout of the Veteran's "VA Appointments Summary" submitted to the record in September 2013 specifically indicates that the Veteran had ongoing VA medical consultations and care during 2013, including that the Veteran was scheduled for upcoming appointments including cardiology evaluation and EKG testing at the VA outpatient clinic in El Paso, Texas in later 2013.

It appears that the Veteran has directed VA's attention to outstanding VA medical records that may be pertinent to making an informed determination regarding the severity of the Veteran's heart disability after April 2013.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The outstanding VA medical records may be pertinent to the matter of determining whether the Veteran is entitled to an increased rating for the heart disability, but may also be pertinent to the matter of determining whether the 2013 rating reduction was proper.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The appeal seeking TDIU is inextricably intertwined with the rating issue being remanded at this time, as development of the evidence and the outcome of the pending rating issue may impact the outcome of the TDIU claim.  The outstanding records being sought in this remand may be pertinent to the intertwined TDIU claim on appeal.  Thus, the Board must defer final adjudication of the TDIU issue until the directed development has been accomplished and the evidentiary record is determined to be complete.  (The Board also observes that the Veteran has expressed a desire to file a claim to establish entitlement to service connection for an additional disability; the outcome of such a claim may also impact the pending TDIU claim.)  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file (in April 2013), obtaining reports pertaining to treatment the appellant has received that is relevant to his heart disability rating claim and his TDIU claim on appeal.  The Veteran has described receiving VA medical evaluation/treatment for pertinent disabilities at VA facilities in El Paso since April 2013; if the described VA medical records are not found or are determined to be unavailable / not exist, the AOJ should document this determination in the record.

2.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the AOJ should review the record and readjudicate the claims remaining on appeal (including the inextricably intertwined issue of entitlement to TDIU).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative opportunity to respond.  The new SSOC should make clear the AOJ's consideration of the separate questions of (a) the propriety of the reduction of the coronary artery disease rating at issue, and (b) entitlement to an increase in the coronary artery disease rating.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

